Citation Nr: 1630944	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-48 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In an October 2014 correspondence, the Veteran stated that he no longer wished to receive representation from The American Legion and indicated that he wished to represent himself in his appeal.  


REMAND

In March 2011, the Board remanded the issues on appeal for VA examinations to determine the etiology of his claimed back disability and diabetes mellitus.

In May 2014, the Veteran was afforded a VA examination of the spine.  In the examination report, the examiner stated that he reviewed the claims file to include buddy statements and statements in support of the Veteran's claim and concluded that it was "less likely than not" that the Veteran's spine complaints were not related to service.  The examiner stated "the separation examination and [service treatment records] take enormous precedent as they are so silent for back issues."

Similarly, in May 2014, the same VA examiner found that the Veteran's diabetes was not related to service because buddy statements reporting hypoglycemia and weak spells were not at all suggestive of diabetes mellitus diagnosed in 1990, and because the Veteran did not serve in Vietnam.  In a July 2014 addendum, the examiner reiterated that hypoglycemia and weak spells "were not sufficient to implicate diabetes in the service." 

The examination reports are inadequate, and remand is required to afford the Veteran new examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is remanded for the following action:

1.  The electronic claims file must be made available to and reviewed by a VA examiner other than the examiner who provided the May 2014 VA examination report to determine whether a low back disorder is related to the Veteran's military service.  An examination must only be scheduled if the VA examiner providing the opinion deems it necessary.

After a review of the evidence of record, to include the Veteran's post service history of back surgeries in November 1990 and May 2005, and with consideration of the Veteran's statements and the other lay statements of record, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's military service or to any incident therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The electronic claims file must be made available to and reviewed by a VA examiner other than the examiner who provided the May 2014 and July 2014 VA examination report to determine whether diabetes mellitus, type II, is related to the Veteran's military service.  An examination must only be scheduled if the VA examiner providing the opinion deems it necessary.

After a review of the evidence of record, to include the findings on the Veteran's November 1990 urine test; the Veteran's contentions of having been treated for fluctuating sugar levels since his discharge from military service; and his report of having been initially diagnosed with diabetes mellitus, type II, around 1998, and with consideration of the Veteran's statements and the other lay statements of record, the examiner must state whether the Veteran's current diabetes mellitus, type II, is related to his military service or to any incident therein. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with Veteran's claims file.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

